Citation Nr: 1512442	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, status post stent placement, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board has reviewed the Veteran's paper claims file as well as his Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Service personnel records do not show that the Veteran served in or visited the Republic of Vietnam or the Korean DMZ between April 1968 and August 1971; therefore, exposure to herbicides may not be presumed.
 
2.  Prostate cancer was not manifest in service or within one year of separation, and is not attributable to service to include any claimed exposure to herbicides in service.

3.  Coronary artery disease was not manifest in service or within one year of separation, and is not attributable to service to include any claimed exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Coronary artery disease was not incurred in or aggravated by service and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, VCAA letters dated October 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-21.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

In regard to a service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's prostate cancer and coronary artery disease and his service.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking the Veteran's claimed disabilities on appeal and his service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (2014), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Prostate cancer and ischemic heart disease (including coronary artery disease) are listed under 38 C.F.R. § 3.309(e) as diseases associated with herbicide exposure.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).

The laws and regulations pertaining to herbicide exposure (to include Agent Orange exposure) provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era, or the Korean DMZ between April 1, 1968 and August 31, 1971, in a unit that operated in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).

Although a veteran has not been shown to warrant a regulatory presumption of service connection for his claimed disabilities as a result of in-service herbicide exposure, his claim must still be reviewed to determine if service connection can be established on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

Analysis

With this in mind, the Board observes that, while the Veteran has asserted that he was exposed to Agent Orange, such contentions are not supported by his service records.  The record supports that the Veteran served in the Korean DMZ from January 1967 to February 1968; this is outside of the statutory and regulatory guidelines that provide for presumptive service connection due to herbicide exposure for service between April 1, 1968, and August 31, 1971.  Accordingly, his statements regarding in-service exposure to herbicides have no probative value.  

The Board notes that the Veteran contends that while in the DMZ he witnessed spraying and as a result vegetation dying rapidly; however, the Veteran is not competent to establish that he was exposed to herbicidal agents.  The Veteran is competent to report what he observed and he experienced during service; however, he is not competent to identify what substance or substances may have been sprayed.  Further, he has not alleged, nor does the evidence reflect, that he participated in the spraying of herbicidal agents.  Accordingly, the Board finds his contentions with respect to exposure to herbicidal agents during service to be of no probative value.  

The Board notes that the Veteran does not advance any argument other than that his prostate cancer and coronary artery disease are the result of herbicide exposure.  Nevertheless, the Board will review the Veteran's claims to determine whether service connection may be awarded based on direct or presumptive service connection in any other capacity.  

      Prostate Cancer

The Veteran was diagnosed with prostate cancer in 2003.  Notwithstanding, the record supports that the Veteran's prostate cancer was not incurred or aggravated by his service, nor did it manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  The Veteran's Service Treatment Records do not contain any indication of prostate cancer.  The Veteran's first diagnosis of such was decades after his service, and the record contains no competent medical evidence supporting that his prostate cancer was incurred in, aggravated by, or otherwise etiologically related to his service.

      
Coronary Artery Disease

The Veteran was diagnosed with coronary artery ("CAD") disease in 2005 and underwent stent surgery.  Again, notwithstanding, the record supports that the Veteran's CAD was not incurred or aggravated by his service, nor did it manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  The Veteran's Service Treatment Records do not contain any indication of coronary artery disease or any heart condition.  The Veteran's first diagnosis of such was decades after his service, and the record contains no competent medical evidence supporting that the CAD was incurred in, aggravated by, or otherwise etiologically related to his service.

In sum, the evidence of record does not show that the Veteran's prostate cancer and/or coronary artery disease were incurred in or related to his active duty military service, nor were they shown within his first post-service year or presumed to be related to in-service exposure to herbicides.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014). 


ORDER

Service connection for prostate cancer is denied. 

Service connection for coronary artery disease is denied. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


